DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (US 9,335,098 B2) in view of Hirakawa et al. (Translation of Japanese Patent Document JP2008202855A) hereafter referred to as Pawlick and Hirakawa, respectively.
Regarding Claim 1, Pawlick further discloses a heat exchanger assembly (10), comprising: 
a frame (12) comprising: 
a first leg (33) and a second leg (34) laterally spaced apart from the first leg (shown in figure 7); 
a lower transversal member (25) extending laterally and interconnecting the first and second legs (shown in figure 7); 
a first upstanding member (26) and a second upstanding member (24) laterally spaced apart from the first upstanding member (shown in figure 7), the first and second upstanding members extending upwardly from the lower transversal member (shown in figure 7); 
an upper transversal member (23) extending laterally and disposed above the lower transversal member (shown in figure 7), the upper transversal member being connected to the first and second upstanding members (shown in figure 7); and 
a first upper retaining member (39) and a second upper retaining member (40) laterally spaced apart from the first upper retaining member (shown in figure 7), 
the first and second upper retaining members being connected to the upper transversal member (23, shown in figure 7) and extending transversally to the upper transversal member (shown in figure 7); 

each of the first and second heat exchanger panels extending from an upper end to a lower end (shown in figure 7) and including a tubing arrangement for circulating fluid therein (See Column 5 Lines 54-64), wherein the upper end of the first heat exchanger panel (14) is fastened by at least one first fastener to the upper traversal member (23, “portions of the right frame 70 closely engage with the frame members forming the right side cage 51 and the right frame 70 is to be fixedly secured to the right side cage 50 as by the use of bolt members, not shown, for example, securing the top frame member 74 of the right frame 70 to the top frame member 23 of the right side cage”, col. 9 ll. 31-37), wherein 
the upper end of the second heat exchanger panel (15) is fastened by at least one second fastener to another upper traversal member (see annotated above, wherein the heat exchanger panels are bolted to either side of the frame), 
the first (14) and second (15) heat exchanger panels being disposed in a V-configuration (shown in figure 1) such that a distance between the upper ends of the first and second heat exchanger panels is greater than a distance between the lower ends of the first and second heat exchanger panels (shown in figure 6); and 
a fan (61) for pulling air into the heat exchanger assembly via at least one of the first and second heat exchanger panels (shown in figure 1), the fan having a fan rotation axis extending generally parallel to the first and second upstanding members of the frame (shown in figure 1, wherein the rotation of the fan axis is “generally parallel” to the first (26) and second (24) upstanding members). Although Pawlick discloses “preferably the right frame assembly 14 is fixed to the pedestal structure 12 preferably by the use of various fasteners such as bolts and the like, not shown” (col. 9 ll. 27-30), and “portions of the right frame 70 closely engage with the frame members forming the right side cage 51 and the right frame 70 is to be fixedly secured to the right side cage 50 as by the use of bolt members, not shown, for example, securing the top frame member 74 of the right frame 70 to the top frame member 23 of the right side cage”, (col. 9 ll. 31-37), Pawlick fails to explicitly disclose wherein the upper end of the first heat exchanger panel (14) is fastened by at least one first fastener to the first upper retaining member and the upper end of the second heat exchanger panel (15) is fastened by at least one second fastener to the second upper retaining member. 	
Pawlick does however teach that the heat exchanger panels (14 and 15) are bolted to the frame of the support structure thereby securing the heat exchangers for performing cooling operations (see annotation above). Further, Hirakawa teaches an upper end of a first heat exchanger panel (1, shown in figure 3 being on the right side of the frame) is fastened by at least one first fastener to the first upper retaining member (shown in figure 3, wherein the right heat exchanger (1) is fastened to the cross brace) and an upper end of a second heat exchanger panel (1, shown in figure 3 being on the left side of the frame) is fastened by at least one second fastener to a second upper retaining member (shown in figure 3, wherein the left heat exchanger (1) is fastened to the cross brace).
	One of ordinary skill in the art would recognize that there is a need in the art to provide a means to secure a heat exchanger to a frame in order to perform necessary cooling operations in such a manner that the heat exchanger is fixed in place during 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Pawlick, by having the upper end of the first heat exchanger panel being fastened by at least one first fastener to the first upper retaining member and the upper end of the second heat exchanger panel being fastened by at least one second fastener to the second upper retaining member for additional support, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 3, Pawlick further discloses the frame further comprises at least first (27) and second (32) angular members located between the first and second legs (shown in figure 6); 

each of the at least first and second angular members has an angular configuration for conforming to an angular shape of the lower ends of the first and second heat exchanger panels (shown in figure 6); and 
the at least first and second angular members support the lower end of a respective one of the first and second heat exchanger panels (shown in figure 6 wherein the first and second angular members (27 and 32) support the heat exchanger panel and therefore the lower end).
Regarding Claim 4, Pawlick further discloses the frame (12) comprises a third upper retaining member (41) laterally between and spaced apart from the first and second upper retaining members (shown in figure 7), 
the third upper retaining member being connected to the upper transversal member (shown in figure 7) and extending transversally to the upper transversal member (shown in figure 7); and the upper end of each of the first and second heat exchanger panels is connected to the third upper retaining member (shown in figure 7, wherein the top middle frame member (41) is a part of the frame and the heat exchanger panels (14 and 15) are attached to the frame).
Regarding Claim 6, Pawlick further discloses the fan (61) is a first fan and the fan rotation axis is a first fan rotation axis; 
the heat exchanger assembly comprises a second fan (61) having a second fan rotation axis extending parallel to the first an rotation axis (shown in figure 6);

and the second fan is disposed adjacent the upper end of the second heat exchanger panel (shown in figure 6).
Regarding Claim 7, Pawlick further discloses a dry cooler assembly (shown in figure 1).
Regarding Claim 8, Pawlick further discloses the first (26) and second (24) upstanding members extend vertically from the lower transversal member (25, shown in figure 7).
Regarding Claim 10, Pawlick further discloses the first (26) and second (24) upstanding members are elongated (shown in figure 7).
Regarding Claim 12, Pawlick further discloses each of the first (26) and second (24) upstanding members have a lower end portion and an upper end portion (shown in figure 7).
Regarding Claim 13, Pawlick further discloses the upper transversal member is connected to the first and second upstanding members at the upper end portions thereof (shown in figure 7).
Regarding Claim 14, Pawlick further discloses comprising a plurality of side panels (65, 66) connected to the frame to partially define an enclosed space of the heat exchanger assembly (shown in figure 7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (Patent No US 9,335,098 B2) as applied to Claims 1, 3, 4, 6-8, 10, and 12-14 above, and further in view of Kopko et al. (US PG Pub. No 20100162739), hereafter referred to as Kopko.


[AltContent: arrow][AltContent: textbox (Bracing Members)][AltContent: arrow]
    PNG
    media_image1.png
    535
    517
    media_image1.png
    Greyscale

Kopko Figure 3
Regarding Claim 2, Pawlick fails to disclose the frame further comprises first and second bracing members extending laterally from the first leg to the second leg; and the lower ends of the first and second heat exchanger panels are disposed between the first and second bracing members.
Kopko, also drawn to a heat exchanger support apparatus (as shown in figure 3) comprising a support structure (see the frame of Kopko in figure 3), teaches first and second bracing members (shown in annotated figure 3) extending laterally from the first leg to the second leg (shown in annotated figure 3, wherein the bracing members extend from opposing legs). It is noted that a modified Pawlick having the bracing members of Kopko meets the limitations “the lower ends of heat exchanger panels are disposed between the first and second bracing members”. The bracing members of Kopko are situated between the opposing legs of Pawlick (33 and 34), wherein the lower ends of the heat exchanger panels are located in the center of the frame of Pawlick and the bracing members are situated laterally outward from the center. Therefore, the center of the frame having the lower ends of the heat exchanger panels is between the bracing members.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the heat exchanger apparatus of Pawlick (10) by adding the bracing members connecting the front bottom frame member (Pawlick: 33) and the rear bottom frame member (Pawlick: 34) as taught by Kopko, the motivation being to provide the predictable result of additional support for the frame, thereby increasing the operational life of the frame, increasing the load that can be supported and negating failure of the frame from increased loads.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (Patent No US 9,335,098 B2) as applied to Claims 1, 3, 4, 6-8, 10, and 12-14 above, and further in view of Baruch (Patent No US 10,036,563 B2), hereafter referred to as Baruch.
Regarding Claim 5, Pawlick fails to disclose a plurality of wheels affixed to the first and second legs.
Baruch teaches a modular air conditioning unit (See Baruch: Abstract) which may be made portable by attaching wheels (Baruch: 14) (See Baruch: Figure 1; Column 2, Lines 62-63).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (Patent No US 9,335,098 B2) as applied to Claims 1, 3, 4, 6-8, 10, and 12-14 above, and further in view of Martin (US PG Pub. 20160146550), hereafter referred to as Martin.
Regarding Claim 9, Pawlick fails to disclose the first and second upstanding members are tubular.
	Martin, also drawn to a heat exchanger system having a frame, teaches frame components are tubular (“The struts may be formed from box channel, angle, tube, or other structural components suitable for its intended purpose”, ¶ [30]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the frame of Pawlick by having tubes as taught by Martin, the motivation being the utilization of on hand materials, tubes increase the stability of frame or the additional surface area that allows for components to be connected to opposing sides of the tube.
Alternately, Pawlick discloses the claimed invention except that open channel components are utilized for the frame instead of tubes. Martin shows that open channel components are an equivalent structure known in the art. Therefore, because these two 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PAUL ALVARE/Primary Examiner, Art Unit 3763